Case 2:19-cv-00296-JDL Document 32 Filed 05/05/20 Page 1 of 2           PageID #: 181



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


TODD CONANT, et al.,                          )
                                              )
      Plaintiffs,                             )
                                              )
                    v.                        ) 2:19-cv-00296-JDL
                                              )
FMC CORPORATION,                              )
                                              )
                                              )
      Defendant.                              )


                 ORDER ACCEPTING THE RECOMMENDED
                  DECISION OF THE MAGISTRATE JUDGE

      United States Magistrate Judge John C. Nivison filed his Recommended

Decision (ECF No. 27) with the Court on March 27, 2020, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2020) and Fed. R. Civ. P. 72(b), regarding the Plaintiffs’ consent

motion to preliminarily certify the class under Fed. R. Civ. P. 23(b)(3) for settlement

purposes, to authorize notice of the proposed settlement to the class members, to

appoint Plaintiffs’ counsel as class counsel, and to schedule a hearing on the proposed

settlement (ECF No. 22). The time within which to file objections has expired, and

no objections have been filed. The Magistrate Judge provided notice that a party’s

failure to object would waive the right to de novo review and appeal.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record, and I have made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision.            I

concur with the recommendations of the United States Magistrate Judge for the
Case 2:19-cv-00296-JDL Document 32 Filed 05/05/20 Page 2 of 2          PageID #: 182



reasons set forth in the Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision (ECF No. 27) of

the Magistrate Judge is hereby ACCEPTED and the Plaintiffs’ motion (ECF No. 22)

is GRANTED in all respects. The Clerk is directed to schedule a fairness hearing on

the proposed settlement 90 days after the date of this Order, or as soon thereafter as

is practicable.



      SO ORDERED.

      Dated this 5th day of May, 2020.

                                                     /s/ Jon D. Levy
                                              CHIEF U.S. DISTRICT JUDGE
